Citation Nr: 0532797	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating for 
spondylolisthesis of L5-S1, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran testified before the undersigned 
at a hearing held in May 2005. 

The veteran was issued a statement of the case in June 2004 
which addressed, inter alia, the issue of entitlement to 
service connection for bilateral knee disability.  On his VA 
Form 9 of July 2004, however, he explained that he was not 
seeking service connection for a knee disorder.  In December 
2004 he again informed VA that he was not pursuing a claim 
for knee disability.

The record also shows that while the veteran contends that he 
is unemployed on account of his low back disorder, he 
specifically informed the RO in December 2004 that he is not 
seeking entitlement to a total rating based on individual 
unemployability due to service-connected disability.

The Board also notes that evidence was received in May 2005, 
following certification of the case to the Board, consisting 
of the reports of February and March 2005 VA examinations, 
and the report of a January 2005 diagnostic study.  Those 
records are duplicates of medical records considered by the 
RO in an April 2005 supplemental statement of the case.  

An April 2005 rating decision denied entitlement to service 
connection for bilateral leg sensory neuropathy.  During his 
May 2005 hearing before the undersigned, the veteran's 
representative suggested that the veteran's lower back 
disorder could include a neurologic component involving the 
legs.  If the veteran desires to initiate appellate review of 
the April 2005 rating decision, he should submit a notice of 
disagreement in accordance with 38 C.F.R. § 20.201 (2005).  
See Gallegos v. Principi, 283 F.3d 1309 (2002).

The Board lastly notes that the veteran contends he has a 
fracture located at L5 that has not been assigned a 
disability evaluation.  Service medical records do not show 
any X-ray evidence of a fracture at L5, and service 
connection is not currently in effect for a vertebral 
fracture.  The Board therefore will refer the issue of 
entitlement to service connection for a vertebral fracture to 
the RO for appropriate action.


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, the veteran's 
spondylolisthesis of L5-S1 was not manifested by more than 
moderate limitation of lumbar spine motion; or by listing of 
the whole spine to opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending in standing 
position, a loss of lateral motion, by abnormal mobility on 
forced motion; or by intervertebral disc syndrome.

2.  For the period since September 26, 2003, the veteran's 
spondylolisthesis of L5-S1 has not been manifested by 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks during the past 
12 months; by neurological impairment; or by favorable 
ankylosis of the entire thoracolumbar spine, or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
spondylolisthesis of L5-S1 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the veteran that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in December 2002 
and January 2005 collectively fulfilled the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence for which the veteran authorized 
VA to obtain, and conducted all appropriate development.  In 
this regard the Board notes that in December 2002, the 
veteran authorized VA to obtain records from a T. Miller, who 
is apparently a physician's assistant.  The RO failed to act 
on the veteran's request, but when specifically advised of 
VA's duty to assist him in connection with his claim in 
January 2005, the veteran did not again authorize VA to 
obtain any records from Mr. Miller.  In light of the above, 
the Board finds that VA's duty to assist the veteran in 
obtaining records in connection with his claim has been 
fulfilled.

The record also shows that he was afforded VA examinations in 
connection with this appeal in March 2003, February 2005, and 
March 2005.  The veteran has challenged a March 2003 VA 
examination report in particular, arguing in essence that the 
examiner fabricated some findings.  The Board has reviewed 
each examination report on file, and finds nothing to suggest 
that any examiner fabricated findings or otherwise did not 
provide findings adequate to rate the disorder at issue.
 
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the spondylolisthesis of L5-S1, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

The veteran's service ended in June 1968.  Service connection 
was granted for spondylolisthesis of L5-S1 in October 1968; 
the disorder was evaluated as 10 percent disabling.  In 
September 1997 the evaluation assigned the disability was 
increased to 20 percent; this evaluation has remained in 
effect since that time.

VA treatment records on file for the period from 1999 to 
January 2005 document complaints of low back pain radiating 
primarily into the left leg, with occasional tingling in both 
feet.  The veteran denied any leg weakness, and demonstrated 
5/5 strength in the legs without any atrophy, fasciculations, 
or foot drop.  His deep tendon reflexes were 2/4, and his 
lower extremity sensation was intact.  No radicular symptoms 
were elicited, and his intervertebral disc spaces were 
considered within normal limits, despite Magnetic Resonance 
Imaging (MRI) studies reportedly showing disc herniation at 
L5.  Other diagnostic studies showed spondylosis at L3-L4, 
and a pars defect at L5.  The veteran was able to backward 
extend to 10 degrees; laterally flex to 20 degrees, 
bilaterally (with pain on the left); and rotate to 20 
degrees, bilaterally.  His list of active diagnoses included 
lumbar radiculopathy.

The treatment records document complaints of urinary 
incontinence attributed to prostate cancer.  They also show 
that he presented in 2002 stating that he no longer worked in 
construction due to the inability to lift objects.  He was 
recommended for epidural injections, and a physician noted 
that his days as an iron worker were limited.  The veteran 
underwent facet blocks in 2003 without improvement of his 
lower back symptoms, and reported that he was unable to work.  
The records document treatment for other disorders including 
diabetes mellitus and the residuals of a myocardial 
infarction.

Private medical records on file for the period from November 
2001 to January 2005 show treatment for severe lumbalgia.  A 
September 2002 entry notes that the veteran presented with an 
antalgic posture, left L5 hypoalgesia, and decreased left leg 
strength.  An MRI study in October 2002 showed slight 
anterolisthesis of L5 on S1, and mild broad-based protrusion 
without significant neurological impingement.  A November 
2002 entry notes that he was able to forward flex to 60 
degrees; he demonstrated lumbosacral spine tenderness, but no 
numbness or weakness.  X-ray studies in November 2004 
demonstrated osteophyte formation on L3 and L4, with no other 
lumbosacral abnormalities.  An MRI study in January 2005 
showed slight anterolisthesis at L5-S1, and bilateral L5 
spondylolysis and broad-based central disc protrusion without 
significant foraminal narrowing or canal stenosis.  The study 
also showed tiny Schmorl's node deformity at L2, with mild 
bulging of the annulus and mild flattening of the ventral 
thecal sac.  The study lastly demonstrated mild endplate 
osteophytes at L3-L4.

On file are records from the Social Security Administration 
(SSA), showing that the veteran was considered disabled by 
that agency as of August 2002 on account of spondylolisthesis 
L5-S1 with disc protrusion, and sleep apnea with narcolepsy.  
The SSA records contain statements by several relatives 
concerning his back problems, which collectively indicate 
that he leaves the house and run errands, but nevertheless 
has physical limitations.  In several statements, the veteran 
indicates that he most recently worked in construction as an 
iron worker and construction erector, and before that worked 
as a golf course manager trainee and truck driver.  

The veteran attended a VA orthopedic examination in March 
2003, at which time he complained of daily low back pain 
radiating into his left leg with paresthesia and stiffness.  
He reported experiencing mild to moderate flareups each day.  
The veteran denied using any assistive devices.  He reported 
experiencing dribbling and stress incontinence, but also 
reported treatment for prostate cancer; the examiner 
concluded that the bladder symptoms were most likely due to 
benign prostatic hypertrophy.  The veteran indicated that he 
was completely mobile and able to perform his activities of 
daily living.  He described himself as retired and mentioned 
that he played golf.  

Physical examination demonstrated the absence of any abnormal 
curvature or fixed deformity.  He had full strength and a 
normal gait.  Range of low back motion testing disclosed 
forward flexion to 85 degrees; extension to 30 degrees; 
lateral flexion to 30 degrees, bilaterally; and rotation to 
30 degrees, bilaterally.  He exhibited no painful motion, 
spasm, weakness, or atrophy.  Sensory examination was intact, 
except for decreased sensation in the left lateral buttock 
and thigh.  His deep tendon reflexes were intact.  The 
examiner concluded that the veteran did not have 
intervertebral disc syndrome or any history of incapacitating 
episodes.  X-ray studies of the lower back were within normal 
limits.  The examiner diagnosed spondylolisthesis with mild 
to moderate pain and left sciatica; and chronic lower back 
pain with neurological symptoms and stress incontinence.  The 
examiner estimated that the veteran would experience an 
additional five percent loss of motion secondary to pain and 
with repetitive movements.  

At a March 2003 VA neurological examination, the veteran 
reported experiencing low back pain radiating to both lower 
extremities, as well as bladder control difficulty and 
erectile dysfunction.  He noted that he had been unemployed 
since July 2002.  Physical examination disclosed absent ankle 
reflexes and diminished sensation in the left foot.  
Electrodiagnostic studies were nevertheless normal.  The 
examiner concluded that the veteran exhibited no evidence of 
neuropathy, radiculopathy, myopathy, or other neurological 
dysfunction.  The examiner also concluded that any erectile 
dysfunction or bladder incontinence was unrelated to 
neurological dysfunction.

When examined in connection with his SSA claim in August 
2003, the veteran demonstrated a normal neurological and 
sensory evaluation, without gait disturbance, atrophy or 
muscle spasms.  He showed full strength and a normal range of 
thoracolumbar spine motion.  He forward flexed to 60 degrees, 
and laterally flexed to 25 degrees bilaterally.  The examiner 
noted that an assistive device was not required, and that 
while the veteran was limited in his ability to stand or walk 
for prolonged periods, he did not have any sitting 
limitations.  The examiner indicated that the veteran could 
occasionally climb, balance, and bend, but could not kneel, 
crouch, squat, or crawl.  He diagnosed the veteran with, 
inter alia, history of disc bulge at L5-S1.  The examiner 
concluded that if allowed standard breaks, the veteran could 
work for 8 hours.    

Received in October 2003 is a statement by a VA physician, 
who indicates that the veteran is unable to function in his 
previous occupation due to an orthopedic condition.

The veteran attended a VA examination in February 2005, where 
he reported that he was retired.  He complained of continuous 
low back pain with exacerbations up to twice each week, and 
lasting up to 12 hours.  He reported experiencing pain with 
activity, but denied any weakness or numbness.  Physical 
examination of the thoracic spine showed no deformities or 
muscle spasms, or any limitation in motion.  Examination of 
the lumbosacral spine revealed paraspinal muscle spasm, 
without deformity.  The veteran demonstrated forward flexion 
to 75 degrees; extension to 25 degrees; lateral flexion to 25 
degrees, bilaterally; rotation to the left to 25 degrees; and 
rotation to the right to 26 degrees.  He had pain throughout 
each excursion of motion.  The examiner noted that pain 
caused additional limitation of motion, with a major 
functional impact, and he noted there would be additional 
limitation of motion with flare ups.  No postural 
abnormalities or fixed deformities were present.  The veteran 
did not use an assistive device, and his gait was steady.  
There were no motor or sensory deficits, other than patchy 
areas of hyperesthesia involving the left leg, without 
evidence of neuritis, neuralgia or paralysis.  There was no 
atrophy or impaired strength, and his deep tendon reflexes 
were normal.  The examiner noted the absence of any history 
of incapacitation, and noted that the veteran did not have 
any neurological impairment.  

The examiner diagnosed spondylolisthesis L4-S1, and 
degenerative disc disease.  He indicated that diabetic 
neuropathy should be considered as the possible cause of the 
left leg sensory abnormalities.  The examiner concluded that 
the veteran's lower back disorder did not affect his daily 
living, driving or occupation activities, and that the 
veteran was capable of self care.    

On file are the reports of March 2005 VA electrodiagnostic 
studies of the veteran.  Physical examination disclosed 
absent ankle reflexes, but sensory examination was normal, 
and the veteran had a normal gait.  The studies were normal, 
and the examiner stated that from his review of the claims 
files and the studies, the veteran had no evidence of 
neuropathy, myopathy, radiculopathy, sciatica, neurological 
impingement, or neurological impairment related to the back 
condition.

During his May 2005 hearing, the veteran testified that his 
back disorder had prevented him from working since July 2002.  
He explained that he worked as a welder, and could no longer 
carry heavy equipment.  He reported experiencing radiating 
low back pain, lower extremity numbness, and daily muscle 
spasms.  He testified that he was advised by a physician to 
stop working on account of his age and back disorder.  The 
veteran explained that he experienced prolonged episodes of 
increased pain, but could drive during those episodes with 
the use of medication; he suggested that he was otherwise 
confined to a bed or recliner.  The veteran explained that he 
did experience incapacitating episodes, described by him as 
increased pain.  The veteran indicated that he could not lift 
more than 10 pounds, and experienced problems with bending 
and prolonged standing or sitting.

Analysis

The RO evaluated the veteran's spondylolisthesis of L5-S1 as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Prior to September 26, 2003, Diagnostic Code 5295 
provided that a 20 percent evaluation was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in standing 
position.  A 40 percent evaluation was warranted for a severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

Prior to September 26, 2003, a 20 percent evaluation was 
warranted for moderate limitation of lumbar spine motion, and 
a 40 percent rating was appropriate for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 20 
percent rating for moderate IVDS with recurring attacks.  A 
40 percent rating was warranted for severe IVDS, with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation was appropriate for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. § 
4.71a, Diagnostic Code 5243.)  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 20 percent evaluation where there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation is appropriate where there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2005).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  Id.

In addition, effective September 26, 2003, the criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is to 30 degrees or less; 
or, with favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V.

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the change.

A.  The period prior to September 26, 2003

The evidence of record dating prior to September 26, 2003, 
demonstrates that the veteran had some limitation in his 
range of lumbar motion, but that his forward flexion ranged 
from 60 to 85 degrees; his extension ranged from 10 to 30 
degrees; his lateral flexion ranged from 20 to 30 degrees; 
and his rotation ranged from 20 to 30 degrees.  In the 
Board's opinion the evidence shows that the veteran clearly 
retains a substantial level of low back motion, and that the 
restriction in motion is not even remotely describable as 
severe.  Even when his complaints of pain are considered, the 
March 2003 examiner estimated that the veteran would 
experience only five percent additional loss of motion from 
pain and with repetitive movements.  Moreover, the veteran 
denied experiencing any weakness, and his strength was 
described as full on all occasions except when examined by a 
private physician in September 2002; that physician only 
provided a non-specific finding of decreased strength in the 
left leg.  Treatment and examination reports on file 
consistently show the absence of any atrophy.  In addition, 
the veteran's gait was consistently described as normal.  
Consequently, even when functional loss due to pain is 
considered, the veteran does not demonstrate severe 
limitation of lumbar spine motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  A rating higher than 20 percent under 
Diagnostic Code 5292 is not warranted.

The evidence does not demonstrate any listing of the whole 
spine to opposite side, or positive Goldthwaite's sign.  
Moreover, given that the veteran is able to forward flex to 
at least 60 degrees, he has not demonstrated a marked 
limitation of forward bending in standing position.  In 
addition, while arthritis is present, he has not demonstrated 
a loss of lateral motion, or any narrowing or irregularity of 
joint space.  An evaluation in excess of 20 percent under 
Diagnostic Code 5295 is not for application.  

The veteran has occasionally demonstrated decreased sensation 
in his left lower extremity.  VA treatment reports list 
lumbar radiculopathy as an active diagnosis.  At his March 
2003 neurological examination, his ankle reflexes were 
absent, whereas they typically were normal as reflected in 
treatment reports on file.  Notably, however, 
electrodiagnostic studies in March 2003 were negative for any 
indication of neurological impairment, and the examiner 
concluded, as did the March 2003 VA orthopedic examiner, that 
the veteran did not have any neurological dysfunction 
associated with the lower back disorder.  While the March 
2003 orthopedic examiner inexplicably diagnosed chronic lower 
back pain with neurological symptoms, he clearly concluded in 
the body of his report that no neurological impairment 
associated with the back disorder was present, and also 
specifically concluded that the veteran did not have 
intervertebral disc syndrome or any history of incapacitating 
episodes.

Although MRI studies show that the veteran had disc 
protrusion, the studies also indicated that no significant 
neurological impingement was involved.  Treating and 
examining physicians have consistently noticed the absence of 
leg atrophy, and the records show that the veteran does not 
have foot drop.  In light of the above, the Board concludes 
that the evidence on file shows that the veteran does not 
have intervertebral disc syndrome, or that he otherwise has 
any significant neurological impairment associated with his 
service-connected low back disability.  He certainly does not 
demonstrate any neurological impairment which could even 
remotely be described as characteristic of severe IVDS.  As 
indicated previously, he has no recent history of 
incapacitating episodes.  An evaluation in excess of 20 
percent under Diagnostic Code 5293 (or, effective September 
23, 2002, Diagnostic Code 5243), is not warranted.

The Board notes that while the veteran reports urinary 
incontinence and erectile dysfunction, the March 2003 
examiner concluded that those disorders were not associated 
with any neurological impairment.
 
The Board accordingly concludes that there is no basis in the 
pre-September 26, 2003, record for the assignment of an 
evaluation in excess of 20 percent for spondylolisthesis of 
L5-S1 under any applicable provision in the schedular 
criteria.  Accordingly, entitlement to a rating in excess of 
20 percent for spondylolisthesis of L5-S1 for the period 
prior to September 26, 2003, is denied.

B.  The period from September 26, 2003

The evidence of record dating from September 26, 2003, shows 
that the veteran exhibits normal thoracic spine motion, and 
is able to forward flex to 75 degrees.  As indicated 
previously, an evaluation higher than 20 percent under the 
amended criteria requires forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Although the 
veteran reported pain with every degree of movement in 
February 2005, and the February 2005 examiner concluded that 
the pain caused a major functional impact, his thoracolumbar 
spine is clearly not ankylosed, and he is able to forward 
flex the spine to well beyond 30 degrees.  Moreover, the 
examiner noted the absence of any weakness or gait 
disturbance, or of any history of incapacitation.  In light 
of the above, the Board finds that, even when functional 
loss due to pain is considered, an evaluation in excess of 
20 percent under the amended criteria for rating disorders 
of the spine (and Diagnostic Code 5239 in particular) is not 
warranted.

The veteran demonstrated paraspinal muscle spasm when 
examined in February 2005, as well as patchy areas of 
hyperesthesia in the left lower extremity.  Notably, 
however, he did not demonstrate any other sensory deficits, 
or any motor deficits.  The examiner found normal deep 
tendon reflexes without evidence of atrophy, and concluded 
that the veteran did not have any neurological impairment.  
The March 2005 examiner noted absent ankle reflexes, but 
reported that electrodiagnostic studies were normal; the 
examiner concluded that the veteran had no radiculopathy or 
other neurological impairment associated with the service-
connected lower back disorder.  The veteran contends that he 
does have incapacitating episodes of IVDS.  The Board points 
out, however, that incapacitating episodes, for the purposes 
of rating disorders of the spine, are defined as periods of 
acute signs and symptoms due to IVDS that require bed rest 
prescribed by a physician and treatment by a physician.  The 
veteran does not contend that he was prescribed bed rest by a 
physician, instead describing his incapacitating episodes 
only as periods of increased pain, and suggesting that he 
rests on those occasions.  More importantly, private and VA 
treatment records on file are silent for any reference to 
incapacitating episodes of IVDS which led to physician 
prescribed bed rest

In short, the evidence shows that, despite the presence of 
disc protrusion on MRI studies and notations in the records 
of degenerative disc disease, the veteran does not have any 
clinically significant neurological impairment associated 
with his lower back disorder, or any recent history of 
incapacitating episodes of IVDS.  An evaluation in excess of 
20 percent under Diagnostic Code 5243 is therefore not 
warranted.

In sum, the evidence for the period since September 26, 2003, 
does not support assignment of a rating in excess of 20 
percent for spondylolisthesis of L5-S1.  The veteran's claim 
for a rating in excess of 20 percent for spondylolisthesis of 
L5-S1 for the period from September 26, 2003, is therefore 
denied.


C.  Extraschedular considerations

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran argues that his low back disorder 
prevents him from working in the construction field.  He has 
not worked since July 2002, and he is currently receiving 
disability benefits from the SSA in part based on his 
service-connected low back disorder.  Notably, however, his 
SSA disability award is also based on impairment from other 
nonservice-connected disorders, and the medical records on 
file document treatment for disorders, such as diabetes and 
residuals of a myocardial infarction, which clearly impact on 
his ability to work.  The veteran does not contend that he is 
unable, due to his back disorder, to work in sedentary 
occupations, and the August 2003 examiner effectively 
indicated that the veteran could work a normal day in such an 
occupation.  The October 2003 VA opinion indicates that the 
veteran's orthopedic condition precluded employment in his 
previous occupation.  The February 2005 examiner concluded 
that the back disorder did not affect the veteran's daily 
living or occupational activities, and the veteran himself 
reported in March 2003 that his activities of daily living 
were unaffected; his relatives provided statements indicating 
that he had physical limitations, but could run errands.  The 
veteran has not otherwise objectively demonstrated the 
presence of a marked interference of his disability with 
employment.  

Nor is there evidence that his low back disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
In essence, the evidence shows that the manifestations of the 
spondylolisthesis of L5-S1 are those contemplated by the 
schedular criteria.  There is no indication in the record 
that the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an increased disability rating for 
spondylolisthesis of L5-S1 is denied.






	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


